Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 26, 1984, which ruled that claimant was disqualified from receiving benefits because his employment was terminated due to misconduct.
The Unemployment Insurance Appeal Board found that claimant lost his employment as a security guard due to misconduct for having failed to punch time clocks during his rounds, despite prior warnings that he was required to do so. Since the record contains evidence that on the date in question claimant failed to punch the time clocks for a three-hour period, evidence which the Board apparently credited, we reject claimant’s argument that the decision is not supported by substantial evidence.
Claimant also raises a procedural objection concerning his absence during one of the hearings, which claimant argues deprived him of the opportunity to defend himself. The record establishes that claimant actually received notice of the hearing, which was sent to the mailing address given by claimant, and we find no infringement of any due process right. In the circumstances presented here, we agree with the Commissioner of Labor’s suggestion that claimant’s objection should be presented to the Board in an application to reopen its decision.
*745Decision affirmed, without costs. Mahoney, P. J., Kane, Main, Casey and Weiss, JJ., concur.